VANCE, Justice,
dissenting.
I respectfully dissent. The majority holds that the trial court properly dismissed the action for want of jurisdiction. I, however, do not read the language of article 1269m of the Fireman’s and Police*797men’s Civil Service Act, TEX.REV.CIV. STAT.ANN. art. 1269m (Vernon Supp.1983) to permit such a result. The majority reasons that because the Grand Prairie Civil Service Commission reduced the indefinite suspension imposed upon Patton by the chief of the Grand Prairie Police Department to 10 days, thereby rendering it technically a disciplinary suspension, then section 20 of article 1269m, rather than section 16, applies to Patton, thus eliminating his statutory right to appeal to the district court. I disagree.
Section 16, which I believe controls this action, governs appeals from indefinite suspension and states: “The Chief or Head of the ... Police Department ... shall have the power to suspend indefinitely any officer or employee_” Section 16 then provides for an appeal by the suspended employee to the Civil Service Commission, which would then act on the appeal within thirty days. Section 18 of the act provides for an appeal from this decision to the district court, if desired. Section 20, which the majority feels is the controlling provision, contains similar language to section 16: “The Head of either the Fire or Police Department has the power to suspend any officer or employee ... for disciplinary purposes, for reasonable periods not to exceed fifteen (15) days....” An appeal to the Commission from this suspension is also provided for, as it is in section 16. The right to appeal this decision to the district court, as the majority notes, is currently in dispute. I do not reach this point, however, because I believe section 16 is the controlling provision.
I reach my conclusion by a simple reading of the statute’s language. The Grand Prairie police chief indefinitely suspended Patton from the police force. Only after his appeal to the Civil Service Commission, as provided for in section 16, was the suspension reduced to 10 days, thereby rendering it technically a disciplinary suspension. Section 16 does not state that the Commission may indefinitely suspend an officer; rather it clearly sets up the procedures to be followed from an indefinite suspension by the police chief or head of the fire department. Patton s original appeal to the Commission was from an indefinite suspension and I have not found, nor been provided by the majority, any authority stating that an action originally appealed under section 16 can somehow become a disciplinary suspension under section 20 due to the Commission’s subsequent modification of the length of the suspension. Such a result clearly ignores the plain language of the statute.
The majority’s rationale for this construction of the statute is that it will apply a more even-handed treatment to all police and firemen ultimately given disciplinary suspensions by “final city action” through the Commission. This is an admirable goal; however, we are to take statutes as we find them and give full effect to their terms. Simmons v. Arnim, 110 Tex. 309, 220 S.W. 66 (1920). Furthermore, when a law is clear, as I believe this one is, it should be enforced as it reads, Gilmore v. Waples, 108 Tex. 167, 188 S.W. 1037 (1916), regardless of its effect. Weaver v. Robison, 114 Tex. 272, 268 S.W. 133 (1924). Thus, this statute should be enforced as it reads, which would render the procedures of section 16 applicable to the police chief’s indefinite suspension of Patton.
Clearly, in cases in which the Commission is required to hold a hearing upon appeal by the suspended officer, as in the case of an indefinite suspension as outlined in section 16, there is a right to an appeal to the district court under section 18. Fox v. Carr, 552 S.W.2d 885 (Tex.Civ.App.— Texarkana 1977, no writ). Accordingly, I would hold that the trial court erred in dismissing the suit for want of jurisdiction and order a reversal and remand.